BAKER, Circuit Judge
(after stating the facts). 1. As the act, if applicable, did not require defendant to construct a guard that would seriously impair the usefulness of the drop, plaintiff was obliged to plead and prove that it was practicable for defendant to afford him protection. But, if it were conceded that defendant’s evidence concerning the practicability of inclosing the drop so far overbore plaintiff’s *221that no question for the jury was left, the case would be unaffected, because there was ample proof that it was entirely feasible to build a safe shed, and this issue was fully presented to the jury in the court’s instructions.
2. The question is whether the drop is included in the provision which requires the guarding of “all vats, pans, saws, planers, cogs, gearing, belting, shafting, set screws, and machinery of every description.” Undoubtedly this drop comes within the proper definition of a machine. And, in Green v. American Car & Foundry Co., 163 Ind. 135, 71 N. E. 268, a drop of this character was held to be within the statute. Inasmuch as the construction adopted by the Supreme Court of Indiana is of binding force here, defendant concedes that the question now under consideration is at an end, unless the Green Case has been invalidated by later decisions. Two are cited as having that effect. Laporte Carriage Co. v. Sullender, 165 Ind. 290, 75 N. E. 277, and National Fire Proofing Co. v. Roper (Ind. App.) 77 N. E. 370. Since it is the duty of the Appellate Court of Indiana to follow, and not to subvert, the Supreme Court’s interpretation of the statute, the Roper Case may be passed on the assumption that the court did not undertake to exceed its authority. Is the Green Case overthrown by the Sullender? Certainly not by any expression of disapproval. The Sullender Case rests on questions of pleading. The first paragraph of complaint was held to state no cause of action either under the statute or at common law. In the second paragraph the alleged negligence consisted in leaving unguarded an emery belt which was used as a metal polisher. The emery belt was a polishing machine, and did not come within the designation of “belting” in the act. Attention was called to the fact that the pleading did not show whether the operation of the machine was attended with danger, nor whether it was practicable to construct guards without rendering the machine useless for the purpose for which it was intended. Therefore, in the absence of such averments, the emery belt could not properly be included in the general phrase, “and machinery of every description,” which by the rule of ejusdem generis must be limited to machinery of the same nature as that of the appliances specifically enumerated. Now, in our view of the Sullender Case, the Supreme Court of Indiana did not mean, as defendant seems to insist, that a vat or a pan is a machine, or that no recovery could be had for leaving unguarded a machine unless that machine was some sort of a vat, or some sort of a pan, and so on. If that were intended, it would have been idle to reverse the case with leave to Sullender to supply the averments respecting the danger of operation and the practicability of furnishing guards. In our judgment, therefore, the Sullender Case does not antagonize the Green Case, but accords with it in sustaining the view that “machinery of every description” may be brought within the statute by averring and proving that the machine in question is of the same kind as an unguarded vat, pan, saw, etc., with respect to danger of operation and practicability of erecting guards.
3. Concerning assumption of risk, the Supreme Court of Indiana, in considering the effect of the mining act, which is similar to the factory act, made the following- pronouncement:
*222•“Freedom of cdntract should not be lightly interfered Svith. As a general rule, the right of contracting as one sees fit stands untrammeled.- But the state has power to restrict this right in the interest of public health, morals, and the like. When, in the present case, it is pointed out that the Legislature has failed in terms to deny the employe’s right to assume the risks from his employer’s disregard of the statute, the quéstion is not ended.. If the Legislature has clearly expressed the public policy of the state on a matter within its right to speak upon authoritatively, and if that public policy would be subverted by allowing the employé to waive in advance his statutory protection, the contract is void as unmistakably as if the' statute in direct words forbade the making of it. * * * The purpose of this statute to promote the safety of miners being clear, and the right of the Legislature to pass it being unquestionable, the court should not declare it a dead letter. If the employer may avail himself of the defense that tlié employé agreed in advance that the ■statute should be disregarded, the court would be measuring the rights of the persons whom the lawmakers intended to.protect by the common-law standard •of the reasonably prudent person, and not by the definite standard set up by the Legislature. This would be practically a judicial repeal of the act. It is no hardship to the employer to disallow him a defense based on an agreement that he should violate a specific statutory duty. His sure protection lies in obedience to the law.” Davis Coal Co. v. Polland, 158 Ind. 607, 62 N. E. 492, 92 Am. St. Rep. 319.
And the same doctrine was applied to the factory act in Monteith v. Kokomo, etc., Co., 159 Ind. 149, 64 N. E. 610, 58 L. R. A. 944.
The judgment is:
Affirmed.